EXHIBIT 10.1
RESTRICTED STOCK UNIT AWARD AGREEMENT
     THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (“Agreement”) is made as of ___,
20___ (the “Grant Date”) by and between Orbitz Worldwide, Inc., a Delaware
corporation (“Orbitz”), and the employee whose name is set forth on the
signature page hereto (“Employee”).
RECITALS
     Orbitz has adopted the Orbitz Worldwide, Inc. 2007 Equity and Incentive
Plan (as may be amended from time to time, the “Plan”), a copy of which is
attached hereto as Exhibit A.
     In connection with Employee’s employment by Orbitz or one of its
subsidiaries (collectively, the “Company”), Orbitz intends concurrently herewith
to grant the RSUs (as defined below) to Employee.
     NOW, THEREFORE, in consideration of the foregoing premises and the mutual
promises set forth in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties to this Agreement, intending to be legally bound, agree as follows:
SECTION 1
DEFINITIONS
     1.1. Definitions. Capitalized terms not otherwise defined herein shall have
the meanings ascribed to them in the Plan. In addition to the terms defined in
the Plan, the terms below shall have the following respective meanings:
     “Agreement” has the meaning specified in the Preamble.
     “Board” means the board of directors of Orbitz (or, if applicable, any
committee of the Board).
     “Cause” shall have the meaning assigned such term in the employment
agreement entered into between Orbitz and Employee, dated January 6, 2009 (the
“Employment Agreement”).
     “Code Section 409A” means Section 409A of the Internal Revenue Code of
1986, as amended, and the rules, regulations and guidance promulgated
thereunder.
     “Company” has the meaning specified in the Recitals.
     “Constructive Termination” shall have the meaning set forth in the
Employment Agreement.
     “Disability” shall have the meaning assigned such term in the Employment
Agreement.

 



--------------------------------------------------------------------------------



 



     “Employee” has the meaning specified in the Preamble.
     “Grant Date” has the meaning specified in the Preamble.
     “Orbitz” has the meaning specified in the Preamble.
     “Plan” has the meaning specified in the Recitals.
     “Reacquisition” shall mean a reacquisition of the Company, directly or
indirectly, by Travelport Limited.
     “Share” means one share of the common stock, par value $0.01 per share, of
Orbitz.
SECTION 2
GRANT OF RESTRICTED STOCK UNITS
     Subject to the terms and conditions hereof, Orbitz hereby grants to
Employee, as of the Grant Date, ________ restricted stock units (the “RSUs”).
Each RSU granted hereunder shall represent the right to receive from the
Company, on the terms and conditions described herein, in the sole discretion of
the Board, either (i) one Share as of the date of vesting or (ii) cash equal to
the fair market value (as defined in the Plan) of one Share as of the date of
vesting (and, as provided herein, distributions thereon). Employee shall have no
further rights with respect to any RSU that is paid in Shares or cash, or that
is forfeited or terminates pursuant to this Agreement or the Plan.
SECTION 3
TERMS OF RESTRICTED STOCK UNITS
     3.1. Vesting Schedule.
          (a) Subject to the provisions of this Agreement and the Plan and
Employee’s continued employment with the Company on the applicable vesting
dates, 25% of the RSUs (rounded up to the next whole share) shall vest on the
first, second, third and fourth anniversaries of the Grant Date (the “Normal
Vesting Dates”); provided, however, that, except as provided in Section 3 below,
no vesting shall occur in connection with or after the termination of Employee’s
employment with the Company for any reason, and any unvested RSUs shall be
immediately canceled by the Company without consideration after termination of
Employee’s employment with the Company for any reason.
          Subject to Section 5.2, settlement of vested RSUs (after giving effect
to the accelerated vesting provisions below in Section 3) shall occur on the
applicable Normal Vesting Date or, if the Employee’s “separation from service”
within the meaning of Code Section 409A described in Section 3.1 below occurs
earlier than an applicable Normal Vesting Date, on the 90th calendar day
following such separation.

2



--------------------------------------------------------------------------------



 



          (b) Notwithstanding any other provision of this Agreement, in the
event Employee’s employment with the Company is terminated without Cause, or
Employee resigns from the Company as a result of a Constructive Termination, and
such termination or resignation is in connection with, or within twenty-four
(24) months following a Change in Control or Employee’s employment is terminated
by the Company without Cause or if Employee resigns as a result of a
Constructive Termination and a Change in Control is consummated within ninety
(90) days following such termination of employment or resignation and such
termination of employment or resignation as a result of a Constructive
Termination is in contemplation of a Change in Control, then, subject to
Employee’s execution and delivery of a separation and release agreement that is
no longer subject to revocation under applicable law, substantially in the form
attached hereto as Exhibit B (the “General Release”) and compliance with all
terms and conditions contained herein, then the RSUs shall fully vest as of the
date of such termination or resignation and, subject to Section 5.2, shall be
settled on the 90th calendar day following the Employee’s “separation from
service” within the meaning of Code Section 409A.
          (c) Notwithstanding the foregoing, in the event Employee’s employment
is terminated by the Company without Cause or for Disability, terminates as a
result of Employee’s death, or if Employee resigns as a result of a Constructive
Termination, subject to, except in the case of death or Disability, Employee’s
execution and delivery of the General Release, a number of previously unvested
RSUs shall vest equal to the number of RSUs that would have vested in the
eighteen (18)-month period following such termination if Employee had remained
in employment and, subject to Section 5.2, such vested RSUs shall be settled on
the 90th calendar day following the Employee’s “separation from service” within
the meaning of Code Section 409A.
          (d) In the event Employee resigns his employment pursuant to Section
9(e) of the Employment Agreement following the Reacquisition, then, subject to
Employee’s execution and delivery of the General Release, a number of previously
unvested RSUs shall vest equal to the number of RSUs that would have vested in
the twelve (12)-month period following such termination if Employee had remained
in employment and, subject to Section 5.2, such vested RSUs shall be settled on
the 90th calendar day following the Employee’s “separation from service” within
the meaning of Code Section 409A.
          (e) Notwithstanding the foregoing, if Executive’s employment is
terminated by the Company without Cause, or if Executive resigns as a result of
a Constructive Termination (other than the diminution of duties or
responsibilities directly resulting from the Reacquisition and the Company
becoming a non-publicly traded subsidiary of Travelport Limited), and such
termination or resignation is in connection with, or within twelve (12) months
following the Reacquisition or Executive’s employment is terminated by the
Company without Cause or if Executive resigns as a result of a Constructive
Termination and the Reacquisition occurs within ninety (90) days following such
termination of employment or resignation and such termination of employment or
resignation is in contemplation of the Reacquisition, then, subject to
Executive’s execution and delivery of the General Release and compliance with
all terms and conditions contained herein, then the RSUs shall fully vest as of
the date of such termination or resignation and, subject to Section 5.2, shall
be settled on the 90th calendar day following the Employee’s “separation from
service” within the meaning of Code Section 409A.

3



--------------------------------------------------------------------------------



 



          (f) The Board may determine at any time before the RSUs terminate that
the RSUs or any portion thereof shall vest at any time. In the event of such
accelerated vesting, such vested RSUs shall be settled on the Normal Vesting
Dates (as if vesting had not been accelerated) or, if the Employee’s “separation
from service” within the meaning of Code Section 409A occurs earlier than an
applicable Normal Vesting Date, on the 90th calendar day following such
separation.
     3.2. Dividends. Employee shall be entitled to be credited with dividend
equivalents with respect to the RSUs, calculated as follows: on each date that a
cash dividend is paid by Orbitz while the RSUs are outstanding, Employee shall
be credited with an additional number of RSUs equal to the number of whole
Shares (valued at fair market value (as determined by the Board in good faith)
on such date) that could be purchased on such date with the aggregate dollar
amount of the cash dividend that would have been paid on the RSUs had the RSUs
been issued as Shares. The additional RSUs credited under this Section shall be
subject to the same terms and conditions applicable to the RSUs originally
awarded hereunder, including, without limitation, for purposes of vesting,
settlement and forfeiture and crediting of additional dividend equivalents.
     3.3. Termination of Employment. Subject to Section 3.1, if Employee’s
employment with the Company terminates for any reason, the RSUs, to the extent
not then vested, shall be immediately canceled by the Company without
consideration.
     3.4. Limited Transferability. The RSUs shall be neither transferable nor
assignable by Employee other than by will or the laws of inheritance following
Employee’s death; provided, however, that Employee may designate one or more
persons as the beneficiary or beneficiaries of the RSUs, in which case the RSUs
shall, in accordance with such designation, automatically be transferred to such
beneficiary or beneficiaries upon Employee’s death while holding the RSUs. Such
beneficiary or beneficiaries shall take the transferred RSUs subject to all the
terms and conditions of this Agreement.
     3.5. Forfeiture. Notwithstanding anything herein to the contrary, in the
event (X) Employee is terminated for Cause pursuant to Section 9(a) of the
Employment Agreement and such termination for Cause is based on Employee’s
willful misconduct involving a financial matter of the Company, including,
without limitation, Employee purposefully or knowingly making a false
certification to the Company pertaining to its financial statements, (Y) of
Employee’s material breach of the restrictive covenants set forth in Sections 10
or 11 of the Employment Agreement or (Z) of Employee’s material violation of the
Company’s Code of Conduct or Code of Ethics, the Board may determine in good
faith that:
          (i) the RSUs, to the extent not then vested, shall be immediately
canceled by Orbitz without consideration,
          (ii) Employee shall repay to Orbitz any cash received pursuant to the
vesting of any RSU within two (2) years prior to (x) such termination of
employment for Cause or (y)  such breach, as applicable,

4



--------------------------------------------------------------------------------



 



          (iii) any Shares acquired pursuant to the vesting of any RSU within
two (2) years prior to the date of Board determination of (X), (Y), or (Z) above
and then held by Employee shall be forfeited and returned to Orbitz without
consideration, and
          (iv) in the event Employee has sold or otherwise disposed of Shares
acquired pursuant to the vesting of any RSU within two (2) years prior to the
date of Board determination of (X), (Y), or (Z) above, Employee shall pay to
Orbitz the greater of (x) any proceeds received from such sale or other
disposition, or (y) the fair market value (as determined by the Board in good
faith) of such Shares as of the date of such Board determination.
          Notwithstanding the foregoing, in the event Employee is terminated for
Cause pursuant to Section 9(a) of the Employment Agreement and such termination
for Cause is based on conduct other than Employee’s willful misconduct involving
a financial matter of the Company, the Board may determine in good faith that
the provisions of Section 3.5(i) through (iv) shall apply to the extent
necessary for the Company to recover any damages it incurs as a result of such
conduct.
SECTION 4
CERTAIN COVENANTS
     Employee hereby agrees and covenants to perform all of his obligations set
forth in Sections 10 and 11 of the Employment Agreement (which are incorporated
by reference hereby) and acknowledges that Employee’s obligations set forth in
Sections 10 and 11 of the Employment Agreement constitute a material inducement
for the Company’s grant of the RSUs to Employee. The provisions of this
Section 4 shall survive the termination of Employee’s employment with the
Company for any reason.
SECTION 5
MISCELLANEOUS
     5.1. Tax Issues and Withholding. Employee acknowledges that he or she is
relying solely on his or her own tax advisors and not on any statements or
representations of the Company or any of its agents. Employee understands that
he or she (and not Orbitz) shall be responsible for all tax liability that shall
arise as a result of the settlement of RSUs contemplated by this Agreement.
Orbitz’s obligations under this Agreement shall be subject to all applicable tax
and other withholding requirements, and Orbitz shall, to the extent permitted by
law, have the right to deduct any withholding amounts from any payment or
transfer of any kind otherwise due to Employee (including by withholding
shares).
     5.2. Compliance with IRC Section 409A.
          (a) The intent of the parties is that payments under this Agreement
comply with or be exempt from Code Section 409A and, accordingly, to the maximum
extent permitted, this Agreement shall be interpreted to be in compliance
therewith.
          (b) If Employee notifies the Company (with specificity as to the
reason therefor) that Employee believes that any provision of this Agreement
would cause Employee to incur any additional tax or interest under Code
Section 409A and the Company concurs with

5



--------------------------------------------------------------------------------



 



such belief or the Company (without any obligation whatsoever to do so)
independently makes such determination, the Company shall, after consulting with
Employee, reform such provision to try to comply with Code Section 409A through
good faith modifications to the minimum extent reasonably appropriate to conform
with Code Section 409A. To the extent that any provision hereof is modified in
order to comply with or be exempt from Code Section 409A, such modification
shall be made in good faith and shall, to the maximum extent reasonably
possible, maintain the original intent and economic benefit to Employee and the
Company of the applicable provision without violating the provisions of Code
Section 409A.
          (c) Notwithstanding anything herein to the contrary, if at the time of
Employee’s separation from service (within the meaning of Code Section 409A)
Employee is a “specified employee” as defined in Code Section 409A and the
deferral of the commencement of any payments otherwise payable hereunder as a
result of such separation is necessary under Code Section 409A(a)(2)(B)(i) in
order to prevent any accelerated or additional tax under Code Section 409A, then
the Company will defer the commencement of the payment of any such payments
hereunder (without any reduction in such payments ultimately paid or provided to
Employee) until the date that is six (6) months following Employee’s separation
from service (or the earliest date as is permitted under Code Section 409A) (the
“Delay Period”). Upon the expiration of the Delay Period, all payments delayed
pursuant to this Section 5.2 (whether they would have otherwise been payable in
a single lump sum or in installments in the absence of such delay) shall be paid
or reimbursed to Employee in a lump sum on the first business day after the end
of the Delay Period, and any remaining payments due under this Agreement shall
be paid or provided in accordance with the normal payment dates specified for
them herein.
          (d) A termination of employment shall not be deemed to have occurred
for purposes of any provision of this Agreement providing for the payment of any
amounts or benefits upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of Code
Section 409A and, for purposes of any such provision of this Agreement,
references to a “termination,” “termination of employment” or like terms shall
mean “separation from service.”
     5.3. Employment of Employee. Nothing in this Agreement confers upon
Employee the right to continue in the employ of the Company, entitles Employee
to any right or benefit not set forth in this Agreement or interferes with or
limits in any way the right of the Company to terminate Employee’s employment.
     5.4. Stockholder Rights. Employee shall not have any stockholder rights
(including the right to distributions or dividends) with respect to the Shares
subject to the RSUs until Employee has become a holder of record of the Shares
issued upon vesting; provided that Employee may be entitled to the benefits set
forth in Section 3.2 of this Agreement.
     5.5. Equitable Adjustments. The RSUs shall be subject to adjustment as
provided in Section 5 of the Plan.
     5.6. Calculation of Benefits. Neither the RSUs nor any Shares issued
pursuant to the vesting of the RSUs shall be deemed compensation or taken into
account for purposes of determining benefits or contributions under any
retirement or other qualified or nonqualified

6



--------------------------------------------------------------------------------



 



plans of the Company or any employment/severance or change in control agreement
to which Employee is a party and shall not affect any benefits, or contributions
to benefits, under any other benefit plan of any kind or any applicable law or
regulation now or subsequently in effect under which the availability or amount
of benefits or contributions is related to level of compensation. It is
specifically agreed by the parties that any benefits that Employee may receive
or derive from this Agreement will not be considered as salary for calculating
any severance payment that may be payable to Employee in the event of a
termination of his or her employment.
     5.7. Remedies.
          (a) The rights and remedies provided by this Agreement are cumulative
and the use of any one right or remedy by any party shall not preclude or waive
its right to use any or all other remedies. These rights and remedies are given
in addition to any other rights the parties may have at law or in equity.
          (b) Except where a time period is otherwise specified, no delay on the
part of any party in the exercise of any right, power, privilege or remedy
hereunder shall operate as a waiver thereof, nor shall any exercise or partial
exercise of any such right, power, privilege or remedy preclude any further
exercise thereof or the exercise of any right, power, privilege or remedy.
     5.8. Waivers and Amendments. The respective rights and obligations of
Orbitz and Employee under this Agreement may be waived (either generally or in a
particular instance, either retroactively or prospectively, and either for a
specified period of time or indefinitely) by such respective party. This
Agreement may be amended only with the written consent of a duly authorized
representative of Orbitz and Employee.
     5.9. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Illinois.
     5.10. CONSENT TO JURISDICTION.
          (a) EACH OF THE PARTIES HERETO HEREBY CONSENTS TO THE EXCLUSIVE
JURISDICTION OF ALL STATE AND FEDERAL COURTS LOCATED IN THE STATE OF ILLINOIS,
AS WELL AS TO THE JURISDICTION OF ALL COURTS TO WHICH AN APPEAL MAY BE TAKEN
FROM SUCH COURTS, FOR THE PURPOSE OF ANY SUIT, ACTION OR OTHER PROCEEDING
ARISING OUT OF, OR IN CONNECTION WITH, THIS AGREEMENT OR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREBY, INCLUDING, WITHOUT LIMITATION, ANY PROCEEDING RELATING TO
ANCILLARY MEASURES IN AID OF ARBITRATION, PROVISIONAL REMEDIES AND INTERIM
RELIEF, OR ANY PROCEEDING TO ENFORCE ANY ARBITRAL DECISION OR AWARD. EACH PARTY
HEREBY EXPRESSLY WAIVES ANY AND ALL RIGHTS TO BRING ANY SUIT, ACTION OR OTHER
PROCEEDING IN OR BEFORE ANY COURT OR TRIBUNAL OTHER THAN THE COURTS DESCRIBED
ABOVE AND COVENANTS THAT IT SHALL NOT SEEK IN ANY MANNER TO RESOLVE ANY DISPUTE

7



--------------------------------------------------------------------------------



 



OTHER THAN AS SET FORTH IN THIS SECTION 5.10 OR TO CHALLENGE OR SET ASIDE ANY
DECISION, AWARD OR JUDGMENT OBTAINED IN ACCORDANCE WITH THE PROVISIONS HEREOF.
          (b) EACH OF THE PARTIES HERETO HEREBY EXPRESSLY WAIVES ANY AND ALL
OBJECTIONS IT MAY HAVE TO VENUE, INCLUDING, WITHOUT LIMITATION, THE
INCONVENIENCE OF SUCH FORUM, IN ANY OF SUCH COURTS. IN ADDITION, EACH OF THE
PARTIES CONSENTS TO THE SERVICE OF PROCESS BY PERSONAL SERVICE OR ANY MANNER IN
WHICH NOTICES MAY BE DELIVERED HEREUNDER IN ACCORDANCE WITH SECTION 5.14 OF THIS
AGREEMENT.
     5.11. Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY VOLUNTARILY
AND IRREVOCABLY WAIVES TRIAL BY JURY IN ANY ACTION OR OTHER PROCEEDING BROUGHT
IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED
HEREBY.
     5.12. Successors and Assigns. Except as otherwise expressly provided
herein, the provisions hereof shall inure to the benefit of, and be binding
upon, the successors, permitted assigns, heirs, executors and administrators of
the parties hereto.
     5.13. Entire Agreement. This Agreement constitutes the entire agreement and
understanding of the parties hereto with respect to the subject matter contained
herein and supersedes all prior communications, representations and negotiations
in respect thereto.
     5.14. Notices. All demands, notices, requests, consents and other
communications required or permitted under this Agreement shall be in writing
and shall be personally delivered or sent by facsimile machine (with a
confirmation copy sent by one of the other methods authorized in this
Section 5.14), reputable commercial overnight delivery service (including
Federal Express and U.S. Postal Service overnight delivery service) or,
deposited with the U.S. Postal Service and mailed first class, registered or
certified mail, postage prepaid, as set forth below:
          If to Orbitz, addressed to:
Orbitz Worldwide, Inc.
Legal Department
500 W. Madison Street
Chicago, Illinois 60661
Attention: General Counsel
Fax: (312) 894-4856
          If to Employee, to the address set forth on the signature page of this
Agreement or at the current address listed in the Company’s records.
Notices shall be deemed given upon the earlier to occur of (i) receipt by the
party to whom such notice is directed; (ii) if sent by facsimile machine, on the
day (other than a Saturday, Sunday or legal holiday in the jurisdiction to which
such notice is directed) such notice is sent if sent (as

8



--------------------------------------------------------------------------------



 



evidenced by the facsimile confirmed receipt) prior to 5:00 p.m. Eastern Time
and, if sent after 5:00 p.m. Eastern Time, on the day (other than a Saturday,
Sunday or legal holiday in the jurisdiction to which such notice is directed)
after which such notice is sent; (iii) on the first business day (other than a
Saturday, Sunday or legal holiday in the jurisdiction to which such notice is
directed) following the day the same is deposited with the commercial courier if
sent by commercial overnight delivery service; or (iv) the fifth day (other than
a Saturday, Sunday or legal holiday in the jurisdiction to which such notice is
directed) following deposit thereof with the U.S. Postal Service as aforesaid.
Each party, by notice duly given in accordance therewith, may specify a
different address for the giving of any notice hereunder.
     5.15. No Third Party Beneficiaries. There are no third party beneficiaries
of this Agreement.
     5.16. Incorporation of Plan and Employment Agreement; Acknowledgment. The
Plan and Employment Agreement are hereby incorporated herein by reference and
made a part hereof, and the RSUs and this Agreement are subject to all terms and
conditions of the Plan and the Employment Agreement. In the event of any
inconsistency between the Plan or the Employment Agreement and this Agreement,
the provisions of the Plan or Employment Agreement shall govern. By signing this
Agreement, Employee acknowledges having received and read a copy of the Plan.
     5.17. Consent. In the course of Employee’s employment with the Company, the
Company may obtain or have access to certain information about Employee and
Employee’s employment with the Company, such as information about Employee’s
job, appraisals, performance, health, compensation, benefits, training, absence,
education, contact details, disabilities, social security number (or equivalent)
and information obtained from references or background checks (collectively,
“Personal Information”). The Company will use Personal Information in connection
with Employee’s employment with the Company, to provide Employee with health and
other benefits, and in order to fulfill its legal and regulatory obligations.
Due to the global nature of the Company’s business and the need to centralize
the Company’s information and technology storage systems, the Company may
transfer, use or store Employee’s Personal Information in a country or continent
outside the country where Employee works or lives, and may also transfer
Employee’s Personal Information to its other group companies, to its insurers
and service providers as necessary or appropriate, and to any party that it
merges with or which purchases all or a substantial portion of its assets,
shares, or business (any of which may also be located outside the country or
continent where Employee works or lives). The Company may also disclose
Employee’s Personal Information when it is legally required to do so or to
governmental, fiscal or regulatory authorities (for example, to tax authorities
in order to calculate Employee’s appropriate taxation, compensation or salary
payments). The Company may disclose Personal Information as noted above,
including to any of the third parties and for any of the reasons listed above,
without further notice to Employee. By signing below, Employee consents to the
Company collecting, retaining, disclosing and using Personal Information as
outlined above, and to transfer such information internationally and/or to third
parties for these purposes.

9



--------------------------------------------------------------------------------



 



     5.18. Severability; Titles and Subtitles; Gender; Singular and Plural;
Counterparts; Facsimile.
          (a) In case any provision of this Agreement shall be invalid, illegal
or unenforceable, the validity, legality and enforceability of the remaining
provisions of this Agreement shall not in any way be affected or impaired
thereby.
          (b) The titles of the sections and subsections of this Agreement are
for convenience of reference only and are not to be considered in construing
this Agreement.
          (c) The use of any gender in this Agreement shall be deemed to include
the other genders, and the use of the singular in this Agreement shall be deemed
to include the plural (and vice versa), wherever appropriate.
          (d) This Agreement may be executed in any number of counterparts, each
of which shall be an original, but all of which together constitute one
instrument.
          (e) Counterparts of this Agreement (or applicable signature pages
hereof) that are manually signed and delivered by facsimile transmission shall
be deemed to constitute signed original counterparts hereof and shall bind the
parties signing and delivering in such manner.

10



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, Orbitz and Employee have executed this Agreement
as of the day and year first written above.

                  ORBITZ WORLDWIDE, INC.    
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        

         
 
  EMPLOYEE:    
 
       
 
       
 
  Name: Barnaby Harford    
 
       
 
  Number of RSUs:    

 



--------------------------------------------------------------------------------



 



Exhibit A – 2007 Equity and Incentive Plan
(Distributed Separately)

 



--------------------------------------------------------------------------------



 



Exhibit B – Form Agreement and General Release
Orbitz Worldwide, Inc. (“Orbitz Worldwide”) and Orbitz, L.L.C. (collectively
with their subsidiaries, the “Company”) and _________ (hereinafter collectively
with his heirs, executors, administrators, successors and assigns, “EXECUTIVE”),
mutually desire to enter into this Agreement and General Release (“Agreement” or
“Agreement and General Release”) and agree that:
     The terms of this Agreement are the products of mutual negotiation and
compromise between EXECUTIVE and the Company; and
     The meaning, effect and terms of this Agreement have been fully explained
to EXECUTIVE; and
     EXECUTIVE is hereby advised, in writing, by the Company that he should
consult with an attorney prior to executing this Agreement; and
     EXECUTIVE is being afforded at least twenty-one (21) days from his Last Day
of Employment to consider the meaning and effect of this Agreement; and
EXECUTIVE may execute this Agreement after the Last Day of Employment but may
not execute it more than twenty-one (21) days after the Last Day of Employment;
and
     EXECUTIVE understands and acknowledges that, if he executes this Agreement
before the Last Day of Employment, it shall be null and void and of no effect;
and
     EXECUTIVE understands that he may revoke this Agreement for a period of
seven (7) calendar days following the day he executes this Agreement and this
Agreement shall not become effective or enforceable until the revocation period
has expired, and no revocation has occurred (“the Effective Date”). Any
revocation within this period must be submitted, in writing, to the Company’s
Human Resources Department and state, “I hereby revoke my acceptance of your
Agreement and General Release.” Said revocation must be personally delivered to
the Company’s Human Resources Department, or mailed to the Company’s Human
Resources Department and postmarked within seven (7) calendar days of execution
of this Agreement; and
     EXECUTIVE has carefully considered other alternatives to executing this
Agreement and General Release.
     THEREFORE, EXECUTIVE and the Company, for the full and sufficient
consideration set forth below, agree as follows:
     1. EXECUTIVE’s employment with the Company is terminated [without Cause]
(as defined in the Employment Agreement) as of [DATE], which shall be his Last
Date of Employment. EXECUTIVE shall receive all wages earned through his Last
Date of Employment, less applicable taxes, withholding and other lawful
deductions. Other than as set forth below, EXECUTIVE shall not be eligible for
any other payments from the Company.

 



--------------------------------------------------------------------------------



 



     2. In consideration for the execution by EXECUTIVE of this Agreement and
compliance with the promises made in this Agreement, pursuant to the employment
agreement between EXECUTIVE and the Company (the “Employment Agreement”) that
EXECUTIVE signed on January 6, 2009, the Company agrees:

  a.   [INSERT APPLICABLE SEVERANCE TERMS]     b.   [INSERT APPLICABLE SEVERANCE
TERMS]     c.   [INSERT APPLICABLE SEVERANCE TERMS]     d.   [INSERT APPLICABLE
SEVERANCE TERMS]     e.   [INSERT APPLICABLE SEVERANCE TERMS]     f.   [INSERT
APPLICABLE SEVERANCE TERMS]     g.   to provide EXECUTIVE with vesting of any
equity-based awards held by EXECUTIVE with respect to Orbitz Worldwide, Inc. as,
and to the extent, described in the definitive documentation related to such
awards.     h.   [to provide EXECUTIVE with a neutral reference to any entity
other than the Released Parties. Upon inquiry to the Human Resources department,
prospective employers (other than the Released Parties) will be advised only as
to the dates of EXECUTIVE’s employment and his most recent job title. Last
salary will be provided if EXECUTIVE has provided a written release for the
same.]

Except as set forth in the Restricted Stock Unit Agreement between EXECUTIVE and
the Company dated April [16], 2009, the payments herein will be made as soon as
reasonably practicable once this Agreement has taken effect, but in no case more
than sixty (60) days after EXECUTIVE’s Last Date of Employment. This Agreement
is intended to comply with the requirements of Section 409A of the Internal
Revenue Code (“Section 409A”) and regulations promulgated thereunder.  To the
extent that any provision in this agreement is ambiguous as to its compliance
with Section 409A, the provision shall be read in such a manner so that all
payments under this agreement shall not incur an “additional tax” within the
meaning of Section 409A(a)(1)(B) of the Code.
     3. EXECUTIVE is obligated to pay any local, state or federal taxes that may
become due and owing from the payment recipient on the payments and benefits
provided under this Agreement.
     4. EXECUTIVE understands and agrees that he would not receive the monies
and/or benefits specified in paragraph 2 above, except for his execution of this
Agreement, and the fulfillment of the promises contained herein, and that such
consideration is greater than any

 



--------------------------------------------------------------------------------



 



amount to which he would otherwise be entitled as an employee of the Company.
     5. Except as otherwise expressly provided by this Agreement or the right to
enforce the terms of this Agreement, EXECUTIVE, of his own free will knowingly
and voluntarily releases and forever discharges the Company, their current and
former parents, and their shareholders, affiliates, subsidiaries, divisions,
predecessors, successors and assigns and the employees, officers, directors,
advisors and agents thereof (collectively referred to throughout this Agreement
as the “Released Parties”, or a “Released Party”), of and from any and all
actions or causes of action, suits, claims, charges, complaints, promises
demands and contracts (whether oral or written, express or implied from any
source), or any nature whatsoever, known or unknown, suspected or unsuspected,
which against the Released Parties EXECUTIVE or EXECUTIVE’S heirs, executors,
administrators, successors or assigns ever had, now have or hereafter can shall
or may have by reason of any matter, cause or thing whatsoever arising any time
prior to the time EXECUTIVE executes this Agreement, including, but not limited
to:

  a.   any and all matters arising out of EXECUTIVE’s employment by the Company
or any of the Released Parties and the termination of that employment, and that
includes but is not limited to any claims for salary, allegedly unpaid wages,
bonuses, commissions, retention pay, severance pay, vacation pay, or any alleged
violation of the National Labor Relations Act, any claims for discrimination of
any kind under the Age Discrimination in Employment Act of 1967 as amended by
the Older Workers Benefit Protection Act, Title VII of the Civil Rights Act of
1964, Sections 1981 through 1988 of Title 42 of the United States Code, any
claims under the Employee Retirement Income Security Act of 1974 (except for
vested benefits which are not affected by this Agreement), the Americans With
Disabilities Act of 1990, the Fair Labor Standards Act (to the extent such
claims can be released), the Occupational Safety and Health Act, the
Consolidated Omnibus Budget Reconciliation Act of 1985, the Federal Family and
Medical Leave Act (to the extent such claims can be released);     b.   Illinois
Human Rights Act; Minimum Wage Law; Equal Wage Act; Equal Pay Act of 2003; Wages
for Women and Minors Act; Religious Freedom Restoration Act Statutory Provision
Regarding Retaliation/Discrimination for Filing a Worker’s Compensation Claim;
Equal Pay Laws; School Visitation Rights Act; AIDS Confidentiality Act; Right to
Privacy Law; Genetic Information Privacy Act; the Cook County Human Rights
Ordinance; the Chicago Human Rights Ordinance, as amended; and     c.   any
other federal, state or local civil or human rights law, or any other alleged
violation of any local, state or federal law, regulation or ordinance, and/or
public policy, implied or expressed contract, fraud, negligence, estoppel,
defamation, infliction of emotional distress or other tort or common-law claim
having any bearing whatsoever on the terms and conditions and/or termination of
his employment with the Company including, but not limited to, any statutes or
claims providing for the award of costs, fees, or other expenses, including
reasonable attorneys’ fees, incurred in these matters.



 



--------------------------------------------------------------------------------



 



Nothing in the general release of claims shall affect (i) any vested equity
granted to EXECUTIVE under the Orbitz Worldwide, Inc. 2007 Equity and Incentive
Plan (“the Orbitz Plan”) and any vested equity granted to EXECUTIVE under the
TDS Investor (Cayman) L.P. 2006 Interest Plan (“the Travelport Plan”), as
amended and/or restated from time to time, and the award agreements issued under
the Orbitz Plan and the Travelport Plan, (ii) rights to the Accrued Rights (as
defined in the Employment Agreement), (iii) rights under Section 13(p), (q) and
(r) of the Employment Agreement or any additional rights to indemnification,
advancement of legal fees or directors and officers liability insurance,
(iv) rights to receive severance payments and benefits and other rights as
provided in this general release and (v) any rights as a shareholder of the
Company.
     6. EXECUTIVE also acknowledges that he does not have any current charge,
claim or lawsuit against one or more of the Released Parties pending before any
local, state or federal agency or court regarding his employment and his
separation from employment. EXECUTIVE understands that nothing in this release
prevents him from filing a charge or complaint with or from participating in an
investigation or proceeding conducted by the Equal Employment Opportunity
Commission (“EEOC”) or any other federal, state or local agency charged with the
enforcement of any employment or labor laws, although by signing this Agreement
EXECUTIVE is giving up any right to monetary recovery that is based on any of
the claims he has released. EXECUTIVE also understands that if he files such a
charge or complaint, he has, as part of this Agreement, waived the right to
receive any remuneration beyond what EXECUTIVE has received in this Agreement.
     7. EXECUTIVE shall not seek or be entitled to any personal recovery, in any
action or proceeding that may be commenced on EXECUTIVE’s behalf in any way
arising out of or relating to the matters released under this Agreement.
     8. EXECUTIVE agrees that for the one (1) year period following the Last Day
of Employment he will not in any way disparage the Company, its current
officers, directors and employees, or make or solicit any comments, statements,
or the like to the media or to others that are intended to be derogatory or
detrimental to the good name or business reputation of any of the aforementioned
parties or entities. The Company on behalf of itself and its directors and
officers agrees that for the one (1) year period following the Last Day of
Employment the Company and its directors and officers will not in any way
disparage EXECUTIVE or make or solicit any comments, statements, or the like to
the media or to others that are intended to be derogatory or detrimental to the
good name or business reputation of EXECUTIVE. Nothing herein shall prohibit any
party (i) from disclosing that EXECUTIVE is no longer employed by the Company,
(ii) from responding truthfully to any governmental investigation or inquiry
related thereto, whether by the Securities and Exchange Commission or other
governmental entity or any other law, subpoena, court order or other compulsory
legal process or any disclosure requirement of the Securities and Exchange
Commission, (iii) from making any good faith comment or statement to the extent
necessary to rebut any public statements made by the other party; or (iv) from
making traditional competitive statements in the course of promoting a competing
business, so long as any statements do not refer to EXECUTIVE’S former
employment with the Company.

 



--------------------------------------------------------------------------------



 



     9. EXECUTIVE understands that if this Agreement were not signed, he would
have the right to voluntarily assist other individuals or entities in bringing
claims against Released Parties. EXECUTIVE hereby waives that right and agrees
that he will not provide any such assistance with regard to matters related to
his employment with the Company other than assistance in an investigation or
proceeding conducted by the United States Equal Employment Opportunity
Commission or other federal, state or local agency, or pursuant to a valid
subpoena or court order. EXECUTIVE agrees that if such a request for assistance
if by any agency of the federal, state or local government, or pursuant to a
valid subpoena or court order, he shall advise the Company in writing of such a
request promptly, to the extent he is legally permitted to do so.
     10. EXECUTIVE acknowledges and confirms that he has returned all company
property to the Company, including his identification card, and computer
hardware and software, all paper or computer based files, business documents,
and/or other records as well as all copies thereof, credit cards, keys and any
other Company supplies or equipment in his possession. In addition, any business
related expenses for which he seeks reimbursement have been documented and
submitted to the Company or will be within thirty (30) days.
     11. The parties acknowledge and confirm that Sections 10, 11, 12 and 13
shall survive termination of EXECUTIVE’S termination of employment.
     12. This Agreement is made in the State of [Illinois] and shall be
interpreted under the laws of said State. Its language shall be construed as a
whole, according to its fair meaning, and not strictly for or against either
party. Should any provision of this Agreement be declared illegal or
unenforceable by any court of competent jurisdiction and cannot be modified to
be enforceable, including the general release language, such provision shall
immediately become null and void, leaving the remainder of this in full force
and effect.
     13. EXECUTIVE agrees that neither this Agreement nor the furnishing of the
consideration for this Agreement shall be deemed or construed at any time for
any purpose as an admission by the Company of any liability or unlawful conduct
of any kind, all of which the Company denies.
     14. This Agreement may not be modified, altered or changed except upon
express written consent of both parties wherein specific reference is made to
this Agreement.
     15. This Agreement sets forth the entire agreement between the parties
hereto, and fully supersedes any prior agreements or understandings between the
parties, with the exception of any non-compete, non-solicit or confidentiality
agreement between EXECUTIVE and the Company or one of their affiliates, which
agreement(s) shall survive the termination of EXECUTIVE’s employment in
accordance with its own terms.
     16. EXECUTIVE agrees to reasonably cooperate with and make himself
reasonably available (with regard to his other commitments) to Orbitz Worldwide
and its General Counsel, as the Company may reasonably request, to assist it in
any matter regarding the Company or their affiliates, subsidiaries, and
predecessors, including giving truthful testimony in any litigation or potential
litigation involving the Company and their affiliates, subsidiaries, and their
predecessors, over which EXECUTIVE has knowledge or information as a result of
his

 



--------------------------------------------------------------------------------



 



employment with the Company. The Company will reimburse EXECUTIVE for any and
all reasonable expenses reasonably incurred in connection with EXECUTIVE’s
compliance with this paragraph.
     17. At the same time EXECUTIVE executes this Agreement, EXECUTIVE agrees to
execute and return with this Agreement the attached resignation letter
concerning his appointment as director, officer, and/or any other position of
responsibility requiring notification to a public registrar, or regulatory or
governing body.
     THE PARTIES HAVE READ AND FULLY CONSIDERED THIS AGREEMENT AND GENERAL
RELEASE AND ARE MUTUALLY DESIROUS OF ENTERING INTO SUCH AGREEMENT AND GENERAL
RELEASE. EXECUTIVE UNDERSTANDS THAT THIS DOCUMENT SETTLES, BARS AND WAIVES ANY
AND ALL CLAIMS HE HAD OR MIGHT HAVE AGAINST THE COMPANY; AND HE ACKNOWLEDGES
THAT HE IS NOT RELYING ON ANY OTHER REPRESENTATIONS, WRITTEN OR ORAL, NOT SET
FORTH IN THIS DOCUMENT. HAVING ELECTED TO EXECUTE THIS AGREEMENT AND GENERAL
RELEASE, TO FULFILL THE PROMISES SET FORTH HEREIN, AND TO RECEIVE THEREBY THE
SUMS AND BENEFITS SET FORTH IN PARAGRAPH 2 ABOVE, EXECUTIVE FREELY AND
KNOWINGLY, AND AFTER DUE CONSIDERATION, ENTERS INTO THIS AGREEMENT AND GENERAL
RELEASE. IF THIS DOCUMENT IS RETURNED EARLIER THAN [21] DAYS FROM THE LAST DATE
OF EMPLOYMENT, THEN EXECUTIVE ADDITIONALLY ACKNOWLEDGES AND WARRANTS THAT HE HAS
VOLUNTARILY AND KNOWINGLY WAIVED THE [21] DAY REVIEW PERIOD, AND THIS DECISION
TO ACCEPT A SHORTENED PERIOD OF TIME IS NOT INDUCED BY THE COMPANY THROUGH
FRAUD, MISREPRESENTATION, A THREAT TO WITHDRAW OR ALTER THE OFFER PRIOR TO THE
EXPIRATION OF THE [21] DAYS, OR BY PROVIDING DIFFERENT TERMS TO EMPLOYEES WHO
SIGN RELEASES PRIOR TO THE EXPIRATION OF SUCH TIME PERIOD.

 



--------------------------------------------------------------------------------



 



     THEREFORE, the parties to this Agreement and General Release now
voluntarily and knowingly execute this Agreement.
EXECUTIVE
                                                            
Signed and sworn before me
this       day of                     , 200_.
                                                            
Notary Public

     
 
  ORBITZ WORLDWIDE, INC.
 
   
 
  By:
 
  Name:
 
  Title:

Signed and sworn to before me
this       day of                     , 200_.
                                                            
Notary Public

     
 
  ORBITZ, L.L.C.
 
   
 
  By:
 
  Name:
 
  Title:

Signed and sworn to before me
this       day of                     , 200_.
                                                            
Notary Public

 